Citation Nr: 0933406	
Decision Date: 09/04/09    Archive Date: 09/14/09

DOCKET NO.  99-02 382	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Kessel, Associate Counsel




REMAND

The Veteran had active military service from November 1965 to 
November 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey.

In December 2007, the Board, among other things, remanded a 
claim of service connection for post traumatic stress 
disorder (PTSD) for further development.  The remand called 
for the Veteran to be scheduled for a VA psychiatric 
examination for the purposes of determining whether the 
criteria for a diagnosis of PTSD had been met based on 
psychological testing and mental status examination.  The 
examination was also necessary in order to clarify varying 
past diagnoses.  The remand instruction was complied with 
when the Veteran underwent VA psychiatric examination in 
December 2008.  The examiner ultimately provided Axis I 
diagnoses of a depressive disorder not otherwise specified 
and alcohol abuse in full remission.  The examiner determined 
that the Veteran did not meet the diagnostic criteria for 
PTSD or any other anxiety disorder.

In March 2009, the Appeals Management Center (AMC) re-
adjudicated the claim and denied service connection for PTSD 
primarily on the basis that the evidence did not show the 
existence of the claimed disability.  The facts in the 
Veteran's case are similar to those in Clemons v. Shinseki, 
23 Vet. App. 1 (2009), a case decided by the United States 
Court of Appeals for Veterans Claims (Court) while the 
Veteran's case was in remand status.  In Clemons, a veteran's 
claim of service connection for PTSD was denied on the basis 
of no current disability when VA psychiatric examination 
revealed that a diagnosis of PTSD was not warranted and the 
veteran had limited his claim solely to PTSD.  However, the 
Court held that a claim is not limited to the diagnosis 
identified by the Veteran.  More precisely, a claim is for a 
disability that may reasonably be encompassed by several 
factors including:  (1) the claimant's description of the 
claim; (2) the symptoms the claimant describes; and (3) the 
information the claimant submits or that [VA] obtains in 
support of the claim.  Id. at 5.

The Veteran's representative submitted the original claim in 
April 1999.  It was stated that the Veteran wished "to 
initiate a claim to establish service connection for a 
nervous condition (Post Traumatic Stress Disorder)."  
Although the Veteran's representative specifically identified 
PTSD, the analysis of the scope of the Veteran's claim does 
not end with that statement according to Clemons.  With 
consideration of identified symptoms and information and 
evidence received by VA, the Veteran's claim is not limited 
solely to PTSD.

VA treatment records and examination reports reflect varying 
diagnoses of an acquired psychiatric disorder.  In addition 
to previous diagnoses of PTSD, the Veteran has been diagnosed 
and received treatment for a major depressive disorder, 
dysthymic disorder, and an adjustment disorder with anxious, 
depressed, or angry mood.  It is not proper to adjudicate the 
varying diagnoses as separate claims; rather, one must weigh 
and assess the nature of the current condition the Veteran 
suffers from when determining the breadth of the claim before 
VA.  Clemons, 23 Vet. App. at 6.  Consequently, a remand of 
the case is necessary in order for the claim to be properly 
adjudicated in light of Clemons.

In connection with an adjudication of the expanded claim of 
service connection for an acquired psychiatric disorder, the 
Veteran should be scheduled for another VA psychiatric 
examination in order to identify the Veteran's current 
psychiatric disorders, to include confirmation of the current 
diagnosis of a depressive disorder not otherwise specified.  
A medical opinion should also be requested from the 
designated examiner regarding the origin of any identified 
psychiatric disorder.  The December 2008 VA examiner 
indicated that a portion of the Veteran's problems are 
attributable to antisocial features, such as a disregard for 
societal norms, anger and aggressiveness, indifference, and 
externalization.  However, the examiner also indicated some 
of the problems are attributable to considerable physical 
ailments.  Currently, the Veteran is service connected for 
degenerative disc disease of the lumbar spine, residuals of a 
left leg injury, residuals of a left eye injury, and scars on 
the dorsum of the right hand.  In addition to addressing 
whether any diagnosed psychiatric disorder is attributable to 
the Veteran's active military service, the examiner should 
address whether such a psychiatric disorder is attributable 
to any of the Veteran's service-connected physical 
disabilities or whether a psychiatric disorder has been made 
chronically worse by the service-connected physical 
disabilities.  See 38 C.F.R. § 3.310.

Given that the Veteran's claim is not limited to PTSD, the 
Veteran should be sent a letter notifying him of the 
information and evidence necessary to substantiate a claim of 
service connection for an acquired psychiatric disorder to 
comply with the Veterans Claims Assistance Act of 2000 
(VCAA).  See Pub. L. No. 106-475, 114 Stat. 2096 (2000); 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2008); see also Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 
(Fed. Cir. 2007).

Accordingly, this case is REMANDED for the following actions:

1.  Send a new VCAA notice letter to the 
Veteran and his representative.  The 
letter should notify the Veteran of the 
information and evidence necessary to 
substantiate a claim of service 
connection for an acquired psychiatric 
disorder.  Notice regarding secondary 
service connection should be included.  
The letter should also contain notice of 
the manner in which both disability 
ratings and effective dates are assigned 
for awards of disability benefits.  See 
Dingess/Hartman, 19 Vet. App. at 473.  
The Veteran and his representative should 
be given an opportunity to respond to the 
notice, and any additional information or 
evidence received should be associated 
with the claims file.

2.  Schedule the Veteran for a VA 
psychiatric examination.  (Advise the 
Veteran that failure to appear for an 
examination as requested, and without 
good cause, could adversely affect his 
appeal.  See 38 C.F.R. § 3.655 (2008).)  
The entire claims file, to include a 
complete copy of this remand, should be 
made available to, and reviewed by, the 
designated examiner.  The examiner should 
list all of the Veteran's psychiatric 
disorders in accordance with DSM-IV.  The 
examiner should provide an opinion, based 
on a thorough review of the evidence of 
record, as to the medical probabilities 
that the Veteran has any current 
psychiatric disorder that is attributable 
to his active military service.  
Additionally, the examiner should provide 
an opinion as to the medical 
probabilities that the Veteran has a 
psychiatric disorder that was caused or 
made chronically worse by any of his 
service-connected physical disabilities 
(degenerative disc disease of the lumbar 
spine, residuals of a left leg injury, 
residuals of a left eye injury, and scars 
on the dorsum of the right hand).  The 
examiner must provide the complete 
rationale for the conclusion reached-to 
include, as appropriate, citation to 
specific evidence of record and/or 
medical authority.  An opinion should be 
provided for each diagnosed psychiatric 
disorder.

After the requested examination has been 
completed, the report should be reviewed 
to ensure that it is in complete 
compliance with the directives of this 
remand.  If the report is deficient in 
any manner, it should be returned to the 
examiner.

3.  After undertaking any other 
development deemed appropriate, 
adjudicate the claim of service 
connection for an acquired psychiatric 
disability.  If the benefit sought is not 
granted, furnish the Veteran and his 
representative with a supplemental 
statement of the case (SSOC) and afford 
them an opportunity to respond before the 
record is returned to the Board for 
further review.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
Veteran until he is notified by VA.  The Veteran has the 
right to submit additional evidence and argument on the 
matter the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

